Case: 16-16281   Date Filed: 04/12/2017   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 16-16281
                     ________________________

                 D.C. Docket No. 4:15-cv-00034-CDL



ROBERT H. WRIGHT, JR.,

                                                             Plaintiff-Appellee,


                                 versus

JOHN GOODRICH, Deputy,
JERALD WATSON,

                                                       Defendant-Appellants.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Georgia
                    ________________________

                            (April 12, 2017)
                Case: 16-16281       Date Filed: 04/12/2017       Page: 2 of 2


Before WILSON and BLACK Circuit Judges, and RESTANI, * Judge.

PER CURIAM:

       After careful review of the briefs and the record, and having the benefit of

oral argument, we find no reversible error. We have considered all of John

Goodrich and Jerald Watson’s specifications of error, reviewing de novo the

following:


       1. Whether the district court erred in denying Watson and Goodrich
          qualified immunity on Robert Wright’s Fourth Amendment claim?

       2. Whether the district court erred in in denying Watson and Goodrich
          official immunity on Robert Wright’s parallel state law claim?

The decision of the district court is


       AFFIRMED.




*
 Honorable Jane A. Restani, Judge for the United States Court of International Trade, sitting by
designation.
                                                2